DETAILED ACTION
This action is responsive to the following communication: the Amendment filed on 12/03/2021.  This action is made Final.
Claims 2-21 are pending in the case.  Claims 2, 7, 12, and 17 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Specification Objection
The previous objection is withdrawn in view of the applicant’s remark that the specification discloses “pull gesture” which is equivalent to “drag gesture”.

Claim Rejections - 35 USC § 112
The previous objection is withdrawn in view of the applicant’s remark that the specification discloses “pull gesture” which is equivalent to “drag gesture.”

Claim Rejections - 35 USC § 112(b)
The previous rejection has been withdrawn in view of the applicant’s mapping of the means plus functions components: such as on pages 7-8 of the Remark, Applicants state that “means for displaying” is disclosed in Fig. 1 and paragraph [0020 of the present application as filed set forth a display 110 and describe its structure and function (e.g., as a LCD, LED display…).  Means for processing is also disclosed at least in Fig. 1 and paragraph 0019 of the present application as filed set forth a processor 102 and describe its structure and function (e.g.., the processor may be embodiment as a single or multi-core processors…).

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arriola et al. (US 2012/0083260 A1; hereinafter as Arriola) in view of Shia et al. (US 2012/0204191 A1; hereinafter as Shia).

With respect to Claim 2, Arriola discloses: 
A phone (see Fig. 1 and ¶¶ 0058; cellular phone) comprising: 
a screen to display a user interface (see Figs. 1, 4 and ¶ 0064, 0089); 
a communication circuit (see Fig. 1 and ¶¶ 0072); 
at least one processor (see Fig. 1 and ¶ 0072); and 
at least one storage device including instructions that, when executed (see Fig. 1 and ¶¶ 0071-0072), cause the at least one processor to at least: 
[at a second location] on the user interface (i.e., see Figs. 16-17 and ¶¶ 0107, 0108, 0158-0162, a gesture operation of the user tapping a detection area corresponding to a display area of a desired update information display card {~ displayed icon} out of the update information display cards in the idle state , activating an application program corresponding to a content {~ message tile} .  ¶¶ 0117, 0124; the update information display cards corresponding to the plurality of types of content data handled by various application programs for calls, SMS, e-mails…; therefore, the display cards are interpreted to be icon representative of a message application);
display, at a third location on the user interface, a delete button in response to a drag gesture of the icon on the user interface (i.e., see Fig. 26 and ¶¶ 0214-0219, 0312; upon receiving drag-down gesture operation, the delete icon 58 is displayed to the user as illustrated in Figs. 26-27; e.g., a gesture operation of dragging down the display card 51 downwardly on the screen);
delete the icon from the user interface in response to selection of the delete button (i.e., see Fig. 26 and ¶¶ 0214-0219, 0312; the desired/selected display card 51 is dragged down to the delete icon 58 and the user performs a release gesture operation, the desired display card is deleted).

As rejected above, Arriola appear to teach that the icon displayed at a second location (card “B” in Fig. 16a vs. message tile in Fig. 16c); the details are disclosed in in paragraphs 0158, 0161 and Figures 16, and copied down below for clarity.
[0158] FIG. 16 show a display example in a case where, after a desired update information display card 51 is selected from the update an application program corresponding to a content of the update information display card in the preview state is activated.
[0161] As a result, the display screen 50 shifts to a screen of the activated application program as shown in FIG. 16(c). 
In the case that Arriola is not interpreted to teach this feature “the icon displayed at a second location.” It would have been an obvious to one of ordinary skill in the art, at the time the invention was made, to have implemented this feature as a matter of design choice, to display the icon in one location versus another location on a user interface as claimed is a matter of design choice since one of ordinary skill in the art would have expected applicant’s invention to perform equally well with the icon displayed in one location of the user interface or another location of the user interface.  
In addition, If Arriola is not interpreted to teach the limitation “the icon displayed at a second location on the user interface,” Shia is relied upon for teaching this limitation and more.
Specifically, Shia discloses a phone (see ¶ 0026) configured to display, at a first location on the user interface, a message tile associated with a message application in response to a tap gesture on an icon representative of the message application on the user interface, the icon displayed at a second location on the user interface (i.e., see Fig. 4 and ¶ 0064; the notification representations {~icon} are displayed at a second location {~notification bar}.  ¶ 0062, 0071; the user can open the corresponding record by tapping on the notification representation, upon the user selection, the corresponding application with a specific record can be automatically launched or opened, the opened application is interpreted as message tile and is displayed on a first location because the record associated with the selected representation is opened and viewed in the opened application window/tile).


	As to claim 3, the rejection of claim 2 is incorporated.  Arriola and Shia further disclose:
wherein the instructions further cause the at least one processor to initiate transmission of a message to a recipient associated with the icon in response to interaction with the message tile (Shia: see ¶¶ 0071; the user can tap on the notification representation to open the record/application associated with the notification.  Arriola: i.e., see Figs. 16-17 and ¶¶ 0107, 0108, 0124, 0158-0162).  Thus, combining Arriola and Shia would meet the claimed limitations to enable a user to respond to individual notifications through use of user interface that interactively displays representations of such notifications (Shia: see ¶ 0011).
	
	As to claim 4, the rejection of claim 2 is incorporated.  Arriola and Shia further disclose:
wherein the drag gesture includes a drag gesture toward a bottom portion of the user interface (Arriola: see Figs. 26-27 and ¶¶ 0216-0218).

	As to claim 5, the rejection of claim 2 is incorporated.  Arriola and Shia further disclose:

	
	As to claim 6, the rejection of claim 2 is incorporated.  Arriola and Shia further disclose:
wherein the message tile is to be overlaid on another application (Shia: see ¶ 0018; the opened application/tile to view records associated with the underlying notifications). Thus, combining Arriola and Shia would meet the claimed limitations to enable a user to respond to individual notifications through use of user interface that interactively displays representations of such notifications (Shia: see ¶ 0011).

Claims 7-11, the claims contain substantially the same subject matter as claims 2-6, respectively; therefore, they are rejected with the same rationale.

Claims 12-16, the claims contain substantially the same subject matter as claims 2-5, and 6, respectively; therefore, they are rejected with the same rationale.

With respect to Claim 17, claim 17 recite similar limitations as claimed in claim 2; therefore is rejected under similar rationale.  Arriola and Shia further disclose: 
An apparatus comprising (Arriola: see Fig. 1 and ¶¶ 0058; cellular phone) comprising: 
means for displaying a user interface (Arriola: see Figs. 1, 4 and ¶ 0064, 0089); 
means for processing instructions in response to inputs via the display means (Arriola: see Fig. 1 and ¶ 0072); 
the processing means to cause the display to stop displaying the icon in response to selection of the delete button (Arriola: see Fig. 27 and ¶ 0218).

Claim 18, the claim contains substantially the same subject matter as claim 3, therefore, it is rejected with the same rationale.

Claim 19, the claim contains substantially the same subject matter as claim 4, therefore, it is rejected with the same rationale. Arriola further teaches cause the display to stop displaying the icon when the drag gesture is toward the delete button (Arriola: see Figs. 26-27 and ¶¶ 0216-0218; the dragged card is deleted; thus is stopped displaying on the screen).

Claim 20, the claim contains substantially the same subject matter as claim 5, therefore, it is rejected with the same rationale.

Claim 21, the claim contains substantially the same subject matter as claim 6, therefore, it is rejected with the same rationale.
	
Response to Arguments
Applicant’s arguments with respect to the 103(a) rejection on claims 2-21 have been considered but are not persuasive.
With respect to claim 2, Applicants argued that Arriola focuses on a different system that displays a series of cards on a screen for user selection; Rather than displaying disparate content at distinct locations on a user interface displayed on a screen to allow different representations to be displayed and different functionality to be accessed.  The Applicants concluded that Arriola fails to teach or suggest, inter alia, displaying, at a first location on the user interface, a message tile associated with a message application in response to a tap gesture on an icon representative of the message application on the user interface, the icon displayed at a second location on the user interface (see Remark page 7).
simultaneously. In this case, Arriola discloses a user interface (screen 50 as illustrated in Fig. 16 copied down below), the user interface displaying an icon (i.e., display card 51 ‘B’) and message tile activated and displayed as illustrated in Fig. 16(c).  Fig. 16 is copied down for clarity:

    PNG
    media_image1.png
    462
    751
    media_image1.png
    Greyscale

As shown above, icon ‘B’ is displayed at a location inside the screen 50 while message tile is displayed at the upper top left corner of the screen 50.  Therefore, Applicant’s asserted statement that Arriola does not teach the cited limitations is factually incorrect.
The examiner further notes that it would have been an obvious to one of ordinary skill in the art, at the time the invention was made, to have implemented a feature of “displaying the icon at a second location” is a matter of design choice. Displaying the icon in one location versus another location on a user interface as claimed is a matter of design choice since one of 
With respect to claim 2, Applicants further argued that Shia similarly fails to teach or suggest the elements set forth in claim 2; specifically, Applicants argued that Shia provides no teaching or suggestion of a tap of an icon representative of a message application to display a message tile associated with the message application (see Remark pages 8-9).
In response, the examiner respectfully disagrees and directs the applicants to the fact that the disputed features are rejected based on the combined teaching of Arriola and Shia.  one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In this case, Arriola discloses all the features recited in claim 2 as set forth in the foregoing rejection.  Shia is alternatively relied upon for teaching the limitations: 
display, at a first location on the user interface, a message tile associated with a message application in response to a tap gesture on an icon representative of the message application on the user interface, the icon displayed at a second location on the user interface (i.e., see Fig. 4 and ¶ 0064; the notification representations {~icon} are displayed at a second location {~notification bar}.  ¶ 0062, 0071; the user can open the corresponding record by tapping on the notification representation, upon the user selection, the corresponding application with a specific record can be automatically launched or opened, the opened application is interpreted as message tile and is displayed on a first location because the record associated with the selected representation is opened and viewed in the opened application window/tile).  For clarity, paragraphs 0071 and 0073 are copied.

Upon the user selection, the corresponding application with the specific record can be automatically launched or opened. For example, the user can dismiss the email notification representation 434 from Stewart Smith by selecting the notification representation 434 (which causes the email record from Stewart Smith to automatically open or launch with the email application) or by independently opening or launching the email application and reading or viewing the email record corresponding to the notification representation 434. The user may also dismiss the email notification 434 from Stewart Smith by making a swiping gesture in one or more directions. The user may then dismiss the next email notification and so on, until no email notifications are available. The portion 414 may then be hidden because email notifications are no longer present (e.g., the portions below will shift up).

[0073] In one or more embodiments, the display of the computing device can be a touch screen display so that a user can provide input and/or selections by making contact with the touch screen display on various locations. The swiping gesture, for example, can be done by a user placing a finger on the notification representation 434, holding the finger and moving the finger in a swiping motion to the right. The notification representation 434 can also be selected to automatically view or read a record corresponding to the notification representation 434 by a quick tap on the notification representation 434 on the notification bar 410.

Figure 4 shows multiple icon representations including email/message icon representation 434, the user can perform a quick tap on the notification representation 434 to launch/open the message tile to review the message (see ¶ 0071, 0073).  In this case, the icon is displayed in a second location (i.e., inside the notification bar) while the message tile (i.e., opened/launched email/message application) is displayed on a first location (i.e., outside the notification bar).
Thus, combining Arriola and Shia would meet the claimed limitations for the same reasons as set forth in the foregoing rejection of claim 2. 

With respect to claim 7, Applicants appear to repeat that Arriola fails to teach or suggest “displaying, at a first location on the user interface, a message tile associated with a message application in response to a tap gesture on an icon representative of the message application on the user interface, the icon displayed at a second location on the user interface (see Remark pages 10-11).
In response, the examiner respectfully disagrees and incorporated herewith the response section A.

With respect to claim 7, Applicants appear to repeat that Shia fails to teach or suggest “displaying, at a first location on the user interface, a message tile associated with a message application in response to a tap gesture on an icon representative of the message application on the user interface, the icon displayed at a second location on the user interface (see Remark pages 11-12).
In response, the examiner respectfully disagrees and incorporated herewith the response section B.

With respect to claim 12, Applicants appear to repeat that Arriola fails to teach or suggest “displaying, at a first location on the user interface, a message tile associated with a message application in response to a tap gesture on an icon representative of the message application on the user interface, the icon displayed at a second location on the user interface (see Remark pages 13-14).
In response, the examiner respectfully disagrees and incorporated herewith the response section A.

With respect to claim 12, Applicants appear to repeat that Shia fails to teach or suggest “displaying, at a first location on the user interface, a message tile associated with a message application in response to a tap gesture on an icon representative of the message application on the user interface, the icon displayed at a second location on the user interface (see Remark pages 14-15).
In response, the examiner respectfully disagrees and incorporated herewith the response section B.

With respect to claim 17, Applicants appear to repeat that Arriola fails to teach or suggest “displaying, at a first location on the user interface, a message tile associated with a message application in response to a tap gesture on an icon representative of the message application on the user interface, the icon displayed at a second location on the user interface (see Remark pages 15-16).
In response, the examiner respectfully disagrees and incorporated herewith the response section A.

With respect to claim 17, Applicants appear to repeat that Shia fails to teach or suggest “displaying, at a first location on the user interface, a message tile associated with a message application in response to a tap gesture on an icon representative of the message application on the user interface, the icon displayed at a second location on the user interface (see Remark pages 16-18).
In response, the examiner respectfully disagrees and incorporated herewith the response section B.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179